internal_revenue_service number release date index numbers --------------------------------------------- ----------------------------------------------- ---------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-126994-10 date date legend trust ----------------------------------------------- year ------- year ------- x ------------- dear --------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of trust by its authorized representative requesting that the service grant trust an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make an election under sec_663 of the internal_revenue_code facts trust files its federal_income_tax return on a calendar_year basis trustee of trust made a distribution in the amount of dollar_figurex the distribution within the first sixty-five days of year and intended to have the distribution considered to be paid or credited on the last day of year as permitted under sec_663 however due to inadvertence the sec_663 election was not filed law and analysis sec_663 provides that in general if within the first days of any taxable_year of an estate or a_trust an amount is properly paid or credited such amount shall be considered paid or credited on the last day of the preceding_taxable_year section plr-126994-10 b provides that sec_663 shall apply with respect to any taxable_year of an estate_or_trust only if the executor of such estate or the fiduciary of such trust as the case may be elects in such manner and at such time as the secretary prescribes by regulations to have sec_663 apply for such taxable_year section sec_1_663_b_-2 of the income_tax regulations provides that if a_trust return is required to be filed for the taxable_year of the trust for which the election is made the election shall be made in the appropriate place on such return the election under sec_1_663_b_-2 shall be made not later than the time prescribed by law for filing such return including extensions thereof such election shall become irrevocable after the last day prescribed for making it sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but not more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusion based solely on the facts submitted and representations made we conclude that trust has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 accordingly trust is granted an extension of time of one hundred and twenty days from the date of this letter to file an election under sec_663 the election should be made by filing with the appropriate service_center amended income_tax returns for year and year as necessary to include the election and properly report the tax consequences of the distribution in a manner consistent with the election having been made a copy of this letter should be attached to the amended returns except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code plr-126994-10 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to trust's authorized representative sincerely associate chief_counsel passthroughs special industries by faith p colson faith p colson senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
